                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

BELENDA LEE AKINS, Individually,                    )
and as Surviving Spouse, and as                     )
Personal Representative of the                      )
Estate of Brian Dwayne Akins, Deceased,             )
                                                    )
                     Plaintiff,                     )
                                                    )
v.                                                  ) Case No. CIV-18-485-R
                                                    )
C&J ENERGY SERVICES, INC.; and                      )
C&J SPEC-RENT SERVICES INC.,                        )
                                                    )
                     Defendants,                    )
                                                    )
GREAT MIDWEST INSURANCE                             )
COMPANY, a Texas corporation,                       )
                                                    )
                     Intervenor.                    )

                                         ORDER

       Before this Court is Plaintiff Belenda Lee Akins’ Motion for Summary Judgment

on Intervenor Great Midwest Insurance Company’s (“GMIC”) claims. See Doc. 52. The

issue presented is straightforward and purely legal: is 85A O.S. § 43 unconstitutional under

Article 23, Section 7 of the Oklahoma Constitution? Having considered the parties’ filings,

see Docs. 52, 56–57, the Court finds as follows.

I.     Background

       The material facts are uncontested. See Doc. 56, at 5. On November 21, 2017, Brian

Dwayne Akins was involved in a fatal motor vehicle accident while in the course of his

employment with Two Guns Trucking Inc. See Doc. 52, at 9. Plaintiff, Mr. Akins’

surviving spouse, filed a workers’ compensation claim on behalf of herself and her
dependent child, Cody Dale Akins, against Two Guns Trucking and its workers’

compensation insurance carrier, GMIC. See Doc. 49, at 2; Doc. 51, at 1; see also Doc. 52,

at 10; Doc. 56, at 5. On May 23, 2018, the Oklahoma Workers’ Compensation Commission

entered an order awarding death benefits to Plaintiff and her son. Id. The Commission

awarded to Plaintiff (1) a $100,000 lump sum; (2) weekly benefits of $590.63, starting

November 21, 2017, and continuing for so long as Plaintiff meets the statutory eligibility

requirements; and (3) funeral expenses. See Doc. 52, at 10. The Commission also awarded

Cody Akins a $25,000 lump sum and weekly benefits of $126.56, which ran from

November 21, 2017, until December 13, 2018, when they were terminated by the

Commission. Id. GMIC, as Two Guns Trucking’s insurance carrier, paid these benefits to

Plaintiff and her son, and it continues to pay them to Plaintiff. See Doc. 49, at 2; Doc. 51,

at 2; Doc. 56, at 5.

       Plaintiff also filed a wrongful death action in the District Court of Oklahoma County

on May 1, 2018, against Defendants C&J Energy Services, Inc., and C&J Spec-Rent

Services, Inc., alleging negligence and gross negligence and seeking wrongful death and

punitive damages. See Doc. 52, at 10–11. Defendants removed the action to this Court on

May 16, 2018. See Doc. 1. On March 28, 2019, Plaintiff and Defendants reached a

confidential settlement in this suit. See Doc. 52, at 10–11; see also Order, Doc. 48. Upon

hearing of this settlement, GMIC moved to intervene in this case on April 10, 2019,

asserting a statutory right of recovery against Defendants, a right of reimbursement against

Plaintiff, and/or equitable subrogation and indemnity rights. See Doc. 42; see also Doc. 52,

at 11; Doc. 56, at 6. The Court granted the motion to intervene, GMIC filed its complaint


                                             2
in intervention, and Plaintiff and Defendants answered. See Docs. 48–51. Plaintiff now

moves for summary judgment, arguing that the statute grounding Intervenor’s claims is

unconstitutional. See generally Doc. 52.

II.      Motion for Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The Court must inquire “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52

(1986). In doing so, the Court construes all facts and reasonable inferences in the light most

favorable to the non-moving party. Macon v. United Parcel Serv., Inc., 743 F.3d 708, 712–

13 (10th Cir. 2014).

III.     Discussion

         Plaintiff’s sole contention on summary judgment is that 85A O.S. § 43 is

unconstitutional under Article 23, Section 7 of the Oklahoma Constitution. Under this

constitutional section,

         [t]he right of action to recover damages for injuries resulting in death shall
         never be abrogated, and the amount recoverable shall not be subject to any
         statutory limitation, provided however, that the Legislature may provide an
         amount of compensation under the Workers’ Compensation Law for death
         resulting from injuries suffered in employment covered by such law, in
         which case the compensation so provided shall be exclusive, and the
         Legislature may enact statutory limits on the amount recoverable in civil
         actions or claims against the state or any of its political subdivisions.

Okla. Const. art. XXIII, § 7. The state statutory provision at issue, part of Oklahoma’s

Administrative Workers’ Compensation Act, 85A O.S. § 1 et seq., preserves the right of

                                               3
an employee’s dependents to “make a claim or maintain an action in court against any third

party for [the employee’s] injury,” even where a “claim for compensation against an[]

employer or carrier” for that employee’s death has been made. 85A O.S. § 43(A)(1)(a).

However, where such an action is brought against a third-party tortfeasor, the employer or

its compensation insurance carrier “shall be entitled to reasonable notice and opportunity

to join in the action.” Id. § 43(A)(1)(b). “If the employer or employer’s carrier join in the

action against a third party for injury or death, they shall be entitled to a first lien on two-

thirds (2/3) of the net proceeds recovered in the action that remain after the payment of the

reasonable costs of collection, for the payment to them of the amount paid and to be paid

by them as compensation to the injured employee or his or her dependents.” Id. §

43(A)(1)(c); see also id. at § 43(A)(2) (“The commencement of an action by an

employee[’s] . . . dependents against a third party for damages . . . shall not affect the rights

of the . . . dependents to recover compensation, but any amount recovered by the . . .

dependents from a third party shall be applied as follows: . . . (b) the employer or carrier,

as applicable, shall receive two-thirds (2/3) of the remainder of the recovery or the amount

of the workers’ compensation lien, whichever is less . . . .”).1


1
  The Court limits its consideration of Plaintiff’s constitutional challenge to subsection (A) of 85A O.S. §
43. While Plaintiff challenges all of Section 43’s constitutionality, subsection (B), which deals with
subrogation rights of the employer or its compensation insurance carrier, is not relevant here, given this
case’s procedural posture. See 85A O.S. § 43(B)(1) (granting to an employer or carrier “the right to maintain
an action in tort against any third party responsible for [an employee’s] death”); see also id. § 43(B)(3) (“If
the employer recovers against the third party, by suit or otherwise, the injured employee shall be entitled to
any amount recovered in excess of the amount that the employer and carrier have paid or are liable for in
compensation, after deducting reasonable costs of collection.”). The parties agree that the underlying
wrongful death action by Plaintiff against Defendants has settled. See Doc. 50, at 1 (“[C]laims between
Plaintiff and Defendants are settled . . . .”); Doc. 52, at 11 (“On March 28, 2019, Plaintiff and Defendants
. . . reached a confidential settlement of the wrongful death lawsuit.”); Doc. 56, at 5-6; see also Order, Doc.
48, at 1 (“Moreover, the parties have represented to the Court that the underlying dispute has been settled
. . . .”). As GMIC intervened in this case after Plaintiff and Defendants settled, and did not assert an

                                                      4
        In seeking a declaration that a state statute is unconstitutional, Plaintiff faces

formidable hurdles:

        In considering the constitutionality of a statute, courts are guided by well-
        established principles and a heavy burden is cast on those challenging a
        legislative enactment to show its unconstitutionality. Every presumption is
        to be indulged in favor of a statute’s constitutionality. A legislative act is
        presumed to be constitutional and will be upheld unless it is clearly,
        palpably and plainly inconsistent with the Constitution. If two . . .
        interpretations of a statute are possible, only one of which would render it
        unconstitutional, a court is bound to give the statute an interpretation which
        will render it constitutional, unless constitutional infirmity is shown beyond
        a reasonable doubt. The nature of [a] Court’s inquiry is limited to
        constitutional validity, not policy. It is not the place of . . . any court[] to
        concern itself with a statute’s propriety, desirability, wisdom, or its
        practicality as a working proposition. A court’s function, when the
        constitutionality of a statute is put at issue, is limited to a determination of
        the validity or invalidity of the legislative provision and a court’s function
        extends no farther in our system of government.

Lee v. Bueno, 2016 OK 97, ¶¶ 7-8, 381 P.3d 736, 740 (emphasis added) (citations and

paragraph breaks omitted); see also Lafalier v. Lead-Impacted Communities Relocation

Assistance Tr., 2010 OK 48, ¶ 15, 237 P.3d 181, 188–89 (“Even though the moving party

must show that there is no dispute of fact and that they are entitled to judgment as a matter

of law, there is a presumption that every statute is constitutional. . . . We scrutinize a

constitutional attack on a statute with great caution and grave responsibility.”).




independent action against Defendants, only subsection (A) of section 43 is implicated here. Moreover,
GMIC makes clear in its response to Plaintiff’s summary judgment motion that it is seeking to assert a
statutory lien interest against the settlement proceeds. See Doc. 56, at 4, 10–11, 18 (arguing that GMIC is
“entitled to recover its statutory lien of reimbursement”; that “there is no question that an
employer/insurance carrier is entitled to a statutory lien, which is not a diminishment of wrongful death
damages, but instead is a right and a remedy afforded to an employer/insurance carrier”; and that “Plaintiff
cannot avoid the fact that GMIC has a statutory lien” (emphasis original)).


                                                     5
       Plaintiff simply has not met her burden. The Court can first quickly dispense with

Plaintiff’s primary, on-point authority—because it is no authority at all. Plaintiff cites an

order in Rogers v. Sims, CJ-2015-22, filed in the District Court of Grady County on April

21, 2016, to show that Oklahoma courts have found 85A O.S. § 43 unconstitutional under

Article 23, Section 7. See Doc. 52, at 22–23; Doc. 57, at 4; see also Doc. 52-1. But the

Court is barred from relying on this order by Oklahoma Supreme Court rule and state and

federal judicial precedent. See Okla. Sup. Ct. R. 1.200(c)(5) (“Because unpublished

opinions are deemed to be without value as precedent and are not uniformly available to

all parties, opinions so marked shall not be considered as precedent by any court or cited

in any brief or other material presented to any court . . . .”); Blue Circle Cement, Inc. v. Bd.

of Cty. Comm'rs of the Cty. of Rogers, 27 F.3d 1499, 1513 (10th Cir. 1994) (“Because

under Oklahoma law neither the district court nor our court may rely upon . . . an

unpublished opinion, we must disregard that authority.”); Castanon v. Cathey, No. CIV-

18-537-R, 2019 WL 3037056, at *5 n.9 (W.D. Okla. July 11, 2019) (“[U]npublished

district court orders are without precedential or persuasive value; thus, neither Plaintiff[]

nor this Court may rely upon them.”); Burns v. Cline, 2016 OK 121, ¶ 3 n.4, 387 P.3d 348,

351 (finding that the parties' citation to unpublished district court judgments violated

Oklahoma Supreme Court Rule 1.200(c)). The Court, therefore, cannot and will not

consider this order.

       Plaintiff also cites several Oklahoma Supreme Court cases to show that subrogation

in the workers’ compensation context has long been viewed with skepticism. Plaintiff

chiefly relies on Updike Advertising System v. State Industrial Commission, a 1955


                                               6
Oklahoma Supreme Court decision holding that “[t]he right of subrogation against a third-

party tort-feasor never existed in favor of an employer or [workers’ compensation]

insurance carrier.” 1955 OK 19, ¶ 0, 282 P.2d 759, 761. In other words, any subrogation

rights enjoyed by employers or their insurance carriers would need to be statutory. Id. The

Updike petitioners, an employer and its insurance carrier, argued that the then-existing

statutory prohibition on subrogation was an unconstitutional deprivation of property

without due process. See id. ¶ 7, 282 P.2d at 762 (citing 85 O.S. § 44(b), a section of the

now-repealed Workmen’s Compensation Act, which stated that “[t]here shall be no

subrogation to recover money paid by the employer or his insurance carrier for death claims

or death benefits under this Act from third (3d) persons”). In finding no constitutional

violation, the Court closed its opinion with the following language, onto which Plaintiff

latches:

       No doubt the employers who fall within the purview of the Workmen’s
       Compensation Law have paid premiums for accidental death without
       subrogation; as pointed out above the specific liability for death under the act
       is exclusive and such employers can no longer be sued under the wrongful
       death statute . . . . There is no other limitation on the maximum amount that
       dependent widows and orphans can receive for the death of their husband
       and father. Any such limitation except in favor of employers falling within
       the purview of the Workmen’s Compensation Act would be unconstitutional.
       So, if subrogation had been provided by the Legislature such provision
       would have to be declared unconstitutional because in conflict with the
       provision of the constitution which yet inhibits limitation of recovery for
       wrongful death.

Id. ¶ 17, 282 P.2d at 764–65. Courts have subsequently repeated or paraphrased this

language. See Lee Way Motor Freight, Inc. v. Yellow Transit Freight Lines, Inc., 251 F.2d

97, 101 (10th Cir. 1957) (“Moreover, we think that what was said in the Updike case and

the cases following it, makes it quite clear that in Oklahoma, an employer or its insurance

                                              7
carrier cannot recover the death benefits from a negligent third person.”); McBride v.

Grand Island Exp., Inc., 2010 OK 93, ¶ 12, 246 P.3d 718, 721–22 (“Section 44(b) however

has no right of subrogation to recover money from third persons paid by the employer or

his insurance carrier for death claims or death benefits under the Workers’ Compensation

Act. The employer or the insurance carrier had no historical right by payment of workers’

compensation death benefits to pursue the tortfeasor to recover the workers’ compensation

death benefits paid because the right to death benefits subrogation was not authorized and

was viewed as in conflict with Oklahoma Constitution, Article 23 § 7.”); Earnest, Inc. v.

LeGrand, 1980 OK 180, ¶¶ 16–17, 621 P.2d 1148, 1153–54 (quoting Updike and noting

that, “[d]ue to the specific prohibition of s[ection] 7 of Art[icle] 23 . . . we do not find the

distinction between the right of subrogation in claims involving personal injury and the

lack of subrogation in claims involving death benefits to be arbitrary, capricious or

unreasonable”).

       Plaintiff’s cited cases show that Oklahoma has no common-law subrogation right

for employers or their workers’ compensation insurance carriers, and that these entities,

until recently, faced a statutory prohibition on subrogation for death benefits against third-

party tortfeasors. But what these cases do not show is that 85A O.S. § 43 is clearly,

palpably, and plainly inconsistent with Article 23, Section 7 of the Oklahoma Constitution.

Crucially, these cases dealt with neither the question posed to this Court nor an analogous

question. Rather, they involved employers or their insurance carriers challenging state

statutory prohibitions on subrogation for death benefits or seeking to assert equitable or

common-law subrogation or reimbursement rights where none existed. See Lee Way, 251


                                               8
F.2d at 99 (plaintiff, an employer, seeking indemnification for “money it had to pay

because of the wrongful death of the employee,” in order to evade Oklahoma’s statutory

bar on subrogation for death benefits); McBride, 2010 OK 93, ¶ 17, 246 P.3d at 722

(finding that Oklahoma’s prior workers’ compensation statute did not give an insurer a

right of recovery for death benefits); Earnest, 1980 OK 180, ¶¶ 7–8, 13, 621 P.2d at 1150,

1151–53 (finding no statutory right of subrogation in death claims and finding that the bar

on such subrogation claims did not constitute an arbitrary and capricious taking); Updike,

1955 OK 19, ¶¶ 0, 12, 282 P.2d at 760, 763 (finding no common-law right of subrogation

for employers or insurance carriers against third-party tortfeasors and, therefore,

concluding that the statutory bar on such subrogation was not constitutionally suspect).

Given their factual circumstances, procedural postures, and contested legal issues,

Plaintiff’s cited cases are inapposite here, and the language Plaintiff relies upon from them

is dicta. Am. Trailers, Inc. v. Walker, 1974 OK 89, ¶ 18, 526 P.2d 1150, 1154 (“Statements

in a decision neither necessary to support the conclusion reached nor applicable to the

situation are dictum, and not in any way controlling.”).2 Indeed, Updike’s language, the

wellspring of Plaintiff’s arguments about 85A O.S. § 43’s constitutionality, is dicta twice

over: not only are the Oklahoma Supreme Court’s musings about the constitutionality of

some theoretical statutory subrogation right inessential to its holding, but all the language

outside the court’s syllabus is non-binding given the opinion’s date. See Keota Mills &

Elevator v. Gamble, 2010 OK 12, ¶ 19 n.30, 243 P.3d 1156, 1162 (citing Robinson v. Okla.




2
  Dicta are judicial comments or opinions unnecessary to a court’s decision or the opinion’s holding—and,
therefore, non-binding and nonprecedential. See Dictum, Black's Law Dictionary (11th ed. 2019).

                                                   9
Nephrology Assocs., Inc., 2007 OK 2, ¶ 13 n.2, 154 P.3d 1250, 1255) (noting that, when

the Oklahoma Supreme Court used syllabi, “the syllabus contained the law of the case and

the body of the opinion was merely dictum. The reasoning of the court in the body of the

decision was an aid to the interpretation of the law expressed in the syllabus.”); Sampson

Const. Co. v. Farmers Coop. Elevator Co., 382 F.2d 645, 648 (10th Cir. 1967) (noting that

the syllabus in Oklahoma was “the law of the case”). Thus, Plaintiff cannot meet the heavy

burden of establishing 85A O.S. § 43’s unconstitutionality by relying on non-binding

judicial hypotheticals in factually distinguishable cases.3

        Like the parties, the Court has been unable to locate any Oklahoma caselaw directly

addressing the question at issue. However, two state courts have addressed a similar

issue—that is, whether a statutory subrogation or lien right in favor of employers or their

workers’ compensation insurance carriers is constitutional under a state constitutional

provision barring abrogation of wrongful death actions or limitations on recoverable

damages. In both cases, the courts held that the statutes did not violate the state

constitutions. In Stout v. State Compensation Fund, 3 P.3d 1158 (Ariz. Ct. App. 2000), the

Court of Appeals of Arizona considered a constitutional challenge to a workers’

compensation carrier’s statutory lien right. Todd Stout was severely injured in an accident

at his place of employment, and he later died from his injuries. Stout, 3 P.3d at 1159. Debbie

Stout, Mr. Stout’s wife, and Logan Stout, Mr. Stout’s son, received workers’ compensation


3
  GMIC also points out that Plaintiff’s cited cases address subrogation rights, rather than the statutory lien
right GMIC purports to assert against the settlement here. See, e.g., Doc. 56, at 8–9 (noting that 85A O.S.
§ 43 created for the first time a statutory lien right, which post-dates all of Plaintiff’s cited cases). As the
Court finds Plaintiff’s cited authority generally unpersuasive, it need not consider whether there is a
material difference between lien rights and subrogation rights in the wrongful death context.


                                                      10
benefits; they filed a lawsuit against a third party after Mr. Stout’s death for medical

expenses, wrongful death, and loss of consortium. Id. at 1159–60. The State Compensation

Fund, the workers’ compensation carrier that paid benefits to Debbie and Logan Stout,

claimed a lien interest for the amount of those benefits. Id. On appeal, the Stouts argued,

among other issues, that the Fund’s lien right could not extend to Ms. Stout’s loss of

consortium claim without violating the Arizona Constitution. Id. at 1164–65.

       When a deceased employee’s dependents bring an action against a third-party

tortfeasor, Arizona’s workers’ compensation statute “vests the employer’s insurance

carrier with a lien on any recovery (less reasonable and necessary expenses)” that the

dependents “collect[] from the third-party to the extent of the compensation benefits paid

by the insurance carrier.” Twin City Fire Ins. Co. v. Leija, 422 P.3d 1033, 1036 (Ariz.

2018); see also Stout, 3 P.3d at 1163 (recognizing that, under Arizona’s workers’

compensation statute, “the employer or its compensation carrier has a lien” on any recovery

from an action brought by a deceased employee’s dependents against a third-party

tortfeasor). Arizona also has a constitutional provision similar to the one at issue in this

case: “Arizona’s Constitution guarantees that ‘[t]he right of action to recover damages for

injuries shall never be abrogated, and the amount recovered shall not be subject to any

statutory limitation.’” Stout, 3 P.3d 1165 (brackets original) (quoting Ariz. Const. art. 18,

§ 6). The Stouts cited this provision to argue that application of a carrier’s statutory lien

right against a loss of consortium award would be an unconstitutional limitation on the

amount of damages recoverable. Id. at 1164–65.

       The court of appeals disagreed with the Stouts’ argument:


                                             11
       Simply put, a lien on a damages recovery to offset compensation paid is not
       a limitation on the availability or amount of damages recovered in a third-
       party action. . . . [T]he statutory lien furthers the legislative purposes of
       requiring the third party to pay what he would normally pay if there were no
       workers’ compensation, reimbursing the carrier for its compensation
       expenditure, and allowing the compensation beneficiary to enjoy the excess
       of the damage recovery over compensation. Thus, when . . . the dependents
       of a deceased worker recover from a third party, the compensation benefits
       paid essentially act as an advance against the litigation award; the . . .
       dependents have the advantage of getting medical payments, lost wages, and
       other benefits paid early on by the compensation carrier while waiting for
       tort recovery that may then be used to offset the amounts already paid in
       order to prevent double recovery.

Id. at 1165 (internal quotation marks, citations, and brackets omitted). Moreover, the court

held that the classification of the claim as loss of consortium was immaterial: “regardless

of the name given to the benefits or damages—whether for loss of consortium, wrongful

death, or death benefits—the surviving spouse will receive at least the amount recovered

in the third-party action and possibly more if either the compensation benefits eventually

exceed the tort award or the award exceeds the benefits paid.” Id.; see also id. at 1164

(“The Fund . . . . has a lien against Debbie Stout’s wrongful death and loss of consortium

recovery, if any, for benefits that have been and will be paid to her since Mr. Stout’s death.

. . . [H]er tort recovery may be used to satisfy the liens attributable to the benefits paid to

her . . . .”). Accordingly, the court held that article 18, section 6 of Arizona’s constitution

did not render unconstitutional the compensation carrier’s statutory lien interest in a

recovery against the third-party tortfeasor.

       The Supreme Court of Utah reached a similar conclusion in Anderson v. United

Parcel Service, 96 P.3d 903 (Utah 2004). Karl Anderson was killed in the course of his

employment with the United Parcel Service (UPS). Anderson, 96 P.3d at 905. His wife and


                                               12
two minor children received workers’ compensation benefits after his death, and they also

filed a wrongful death action against the third-party tortfeasor. Id. UPS and Liberty Mutual

Insurance Company, UPS’s workers’ compensation insurance carrier, asserted a statutory

right to reimbursement for any recovery the Anderson family obtained from the third-party

tortfeasor. Id. But in this case, application of the reimbursement right would cause the

entire recovery to go to UPS and Liberty Mutual. Id. The Andersons argued that this

“would be inconsistent with article XVI, section 5 of the Utah Constitution, which prohibits

any abrogation of, or statutory limitation on, the right to recover damages for wrongful

death.” Id. at 905–06; see also Utah Const. art. XVI, § 5 (“The right of action to recover

damages for injuries resulting in death, shall never be abrogated, and the amount

recoverable shall not be subject to any statutory limitation, except in cases where

compensation for injuries resulting in death is provided for by law.”).

       The court rejected the Andersons’ constitutional challenge, holding that “[t]he

simple fact that [the statute] dictates how recovery from . . . an action [the Andersons have

against a third party] is to be disbursed does not mean that the cause of action itself has

been abrogated.” Id. at 907–08. “Neither does the reimbursement provision act as a

statutory limitation on the ‘amount recoverable’ in an action for injuries resulting in death,”

because “[n]othing in the statutory language places a limitation on the amount that may be

recovered from the third-party tortfeasor.” Id. at 908. Rather, “[t]he provision only

specifies how that amount is to be allocated between the interested parties.” Id. Thus, the

court concluded that “[t]he [statutory] reimbursement provision . . . is a valid legislative




                                              13
enactment that is consistent with both article XVI, section 5 of the Utah Constitution and

with the legislative purpose of the [workers’ compensation statute] itself.” Id. at 911.

       The reasoning of the Utah and Arizona courts is convincing. 85A O.S. § 43(A) does

not limit the “amount recoverable” in a wrongful death action; rather, it is merely an

allocative measure, specifying how and to whom the settlement proceeds are distributed.

While Plaintiff has presented judicial dicta that is no doubt broad, this is insufficient to

carry her heavy burden of showing that a statute is unconstitutional. Lacking on-point

Oklahoma authority, but persuaded by out-of-state decisions resolving legal issues like

those at issue here, the Court finds that Plaintiff has not established that 85A O.S. § 43 is

clearly, palpably, and plainly inconsistent with Article 23, Section 7 of the Oklahoma

Constitution, and it therefore denies Plaintiff’s motion for summary judgment.

IV.    Request for Certification

       Plaintiff requests, in the alternative, that the Court certify the constitutional question

outlined above to the Oklahoma Supreme Court. See Doc. 52, at 24–27. GMIC objects to

certification. See Doc. 56, at 18. Plaintiff has also filed a stand-alone Motion to Certify,

which GMIC has moved to strike. See Docs. 59–60.

       The decision to certify a question of law to the Oklahoma Supreme Court rests in

this Court’s sound discretion. See Kan. Judicial Review v. Stout, 519 F.3d 1107, 1120 (10th

Cir. 2008). However, “[c]ertification is not to be routinely invoked whenever a federal

court is presented with an unsettled question of state law.” Colony Ins. Co. v. Burke, 698

F.3d 1222, 1235–36 (10th Cir. 2012) (brackets original) (internal quotation marks and

citation omitted). Thus, the Tenth Circuit has cautioned against certifying unless the


                                              14
question is “both unsettled and dispositive.” Stout, 519 F.3d at 1119 (internal quotation

marks and citation omitted); see also LaFever v. State Farm Mut. Auto. Ins. Co., No. CIV-

11-270-D, 2011 WL 3300670, at *1 (W.D. Okla. Aug. 1, 2011) (“[T]he decision of whether

to certify a legal question for decision by a state’s highest court requires an assessment of

whether the federal case involves sufficiently novel and determinative questions of state

law that certification is warranted. . . . [and] whether important state policy interests are

implicated.” (internal quotation marks and citations omitted)). “[W]here statutory

interpretation is at issue, the touchstone of our certification inquiry is whether the state

statute is readily susceptible of an interpretation that would avoid or substantially modify

the federal constitutional challenge to the statute.” Stout, 519 F.3d at 1119 (internal

quotation marks and citations omitted).

        For the reasons stated in Section III, supra, the Court, in its sound discretion,

declines to certify this question. Accordingly, Plaintiff’s request for certification and

motion to certify (Doc. 59) are denied, and GMIC’s motion to strike (Doc. 60) is denied as

moot.

V.      Conclusion

        For the reasons stated above, the Court does not find 85A O.S. § 43 unconstitutional

and so denies Plaintiff’s motion for summary judgment. The Court further declines to

certify this question; thus, Plaintiff’s request and separate motion to certify, along with

Defendant’s motion to strike, are denied.




                                             15
IT IS SO ORDERED this 7th day of August, 2019.




                                 16
